Filed 10/4/16 P. v. Pecaro CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A148394
v.
KENNETH JAMES PECARO,                                                (Sonoma County
                                                                     Super. Ct. No. SCR-649282)
         Defendant and Appellant.


         In this case, appellant seeks review of his no contest plea. His attorney has
submitted the matter pursuant to People v. Wende (1979) 25 Cal.3d 436. We are asked to
review the record here and determine whether any appellate issues are present. Counsel
has advised appellant she is filing a brief pursuant to Wende and advised him he may
personally file a supplemental brief within 30 days to raise any issues he wants this court
to consider. Appellant has not filed any supplemental brief in this regard. We have
reviewed the record and conclude the judgment should be affirmed.
                                       STATEMENT OF THE CASE
         Appellant was charged with one count of assault with a deadly weapon
(Pen.Code,1 § 245, subd. (a)(1)), with an additional allegation of having suffered a strike
prior (§§ 1170.12, subds. (b), (c), 667, subds. (d), (e)). He submitted a written waiver of
rights form and entered his no contest plea to the charge and the strike allegation as part


         1
             Unless otherwise stated, all statutory references herein are to the Penal Code
of a negotiated disposition calling for six years in state prison. On February 9, 2016, the
trial court imposed the six-year sentence, along with fines and fees. The trial court did
not approve the request by appellant for a certificate of probable cause. The court also
entered an order for appellant to pay to the Victim Compensation Board and Government
Claims Board (Board) a restitution sum of $22,230.08. The court set the issue of review
of this sum for a restitution hearing.
       The hearing on restitution was based on documents submitted by the prosecution
itemizing the various expenses incurred by the victim of the assault. These were certified
records from the Board. The Board reduced the medical claims documenting the victim’s
injuries from $35,467.43 to $22,230.08, and approved the latter amount. This is the
restitution amount ordered by the trial court. At the hearing, appellant submitted no
documents or evidence challenging the details of the prosecution’s restitution sum.
Counsel did argue the documentation was not sufficient to permit the court to conclude
the extent of the dental care was the result of the underlying criminal incident. The court
stated it would conclude the Board had made that determination, based on the review of
the document and the sum approved by the Board. It asked counsel to identify any
entries for care that appellant believed were not related to the assault. Counsel was not
able to indicate any particular amounts. Based on this concession, the court determined
the amount of restitution ordered would remain, but reserved its jurisdiction to visit the
issue again if a future challenge was presented.
       A timely notice of appeal was filed on May 13, 2016.
                                STATEMENT OF FACTS
       The facts of the case are detailed in the probation report and the preliminary
transcript. They indicate on December 15, 2013, victim Shawn Mahoney was seated in
the back seat of a vehicle driven by a third person. Appellant was in the front passenger
seat and was very intoxicated. Appellant and the driver were arguing about appellant’s
work gathering signatures for a petition at the Sonoma County fairgrounds that day.

                                             2
Appellant called Mahoney a “rat,” which upset Mahoney. Mahoney leaned forward
between the seats to hear what was being said. Using a roll of duct tape as a set of brass
knuckles, appellant punched Mahoney in the mouth, causing serious damage to the teeth
and mouth of the victim. Blood splattered about the interior of the vehicle. Appellant
then exited the car, and the driver and Mahoney rushed to the emergency room.
       At the emergency room, the doctor on duty indicated Mahoney had a laceration to
his upper lip requiring seven stitches, a laceration to his lower lip needing eight stitches,
two teeth knocked out completely, two fractured teeth, and two loosened teeth. One of
the knocked-out teeth became embedded in Mahoney’s sinus cavity and required surgical
removal.
       The victim continued to receive ongoing dental care for the injuries to his mouth.
His treatment included visits for orthodontic care as well as periodontist specialty care.
He needed reparative bone grafting and the installation of dental implants. The bone
attached to his teeth was also damaged and needed to be built up and replaced with bone
grafting. Mahoney continued to see dental specialists for these various procedures
resulting from the appellant’s assault for a period in excess of one year.
                                       DISCUSSION
       We have reviewed the record in this case. The appellant entered a no contest plea
to assault with a deadly weapon and admitted a strike prior. He was fully aware of the
consequences of his plea and indeed stipulated to the factual basis for his plea. He was
well represented by trial counsel during the proceedings. The documents received from
the Board provide substantial detail on the extent of dental care the victim was required
to undergo because of the force of appellant’s punch to the mouth. The funds ordered by
the court are to be provided to the State of California as proper restitution. We see no
basis to disturb this judgment.
                                      DISPOSITION
       The judgment is affirmed.

                                              3
                                _________________________
                                DONDERO, J.


We concur:


_________________________
HUMES, P. J.


_________________________
MARGULIES, J.




                            4